Citation Nr: 1444501	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder NOS, depressive disorder NOS, dysthymia disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Currently, the RO in Detroit, Michigan has original jurisdiction over the claim.

In May 2014, the Veteran testified before the undersigned at a hearing.  A transcript of the proceeding is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran currently has diagnoses of anxiety disorder NOS, depressive disorder NOS and dysthymia disorder; the Veteran meets some, but not all, of the DSM-IV criteria for a diagnosis of PTSD.

2.  It is conceded that the Veteran's Transportation Company in Vietnam was subjected to numerous convoy attacks by enemy forces between September 1967 and September 1968 which caused the Veteran constant fear.

3.  It is at least as likely as not that the Veteran's current psychiatric disorder and accompanying symptoms, to include nightmares, trouble sleeping, hyper vigilance and irritability, are directly related to his in-service experiences. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duty to Notify and the Duty to Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Entitlement to Service Connection

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The RO denied the Veteran's claim in February 2009 primarily because he did not meet the DSM-IV criteria for a diagnosis of PTSD.  However, the record reflects other psychological diagnoses, to include anxiety disorder NOS, depressive disorder NOS and dysthymia disorder.

A June 2009 VA treatment record indicated the Veteran had been experiencing symptoms that had been getting worse over the past few years due to the deaths of relatives, reminding him of people lost due to land mine explosions during the Vietnam war.  These symptoms included nightmares, road rage, and problems sleeping.  The examiner diagnosed anxiety disorder NOS.

The Veteran's military operational specialty was heavy vehicle driver.  On the Veteran's VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, he indicated that the truck in front of him in a convoy ran over a land mine killing two of his comrades.  He also indicated a mortar hit his campground.  The evidence on the Veteran's DD-214 does not indicate any combat medals; however, in January 2010, the JSSRC Coordinator determined that the information corroborating the stressful events as described by the Veteran on his VA Form 21-0781was sufficient to request a VA examination in connection with his claim.  In a Formal Finding, the Coordinator indicated that evidence obtained from the 201 file showed that the Veteran served with the 2nd Transportation Company at Phu Tai, Vietnam from May 1967 to May 1968.  The evidence reviewed indicated that various units, to include the 2nd Transportation Company, were subjected to numerous convoy attacks by enemy forces from September 1967 to September 1968.  The Coordinator concluded that the Veteran's contentions were consistent with the circumstances, conditions, or hardship of his service and his claimed stressors were therefore confirmed.

In February 2010, the Veteran underwent a VA examination.  The examiner met with the Veteran for two hours and reviewed his records, to include service treatment records and VA treatment records.  The Veteran related that during military service his primary duty was to transport supplies to the infantry in forward positions.  The Veteran indicated he was driving in a convoy when a truck in front of him hit a land mine; a friend of his was killed.  He indicated that another man feel asleep while driving and drove off a cliff to his death.  The Veteran indicated he was often shot at in his convoy and also related a time that his base camp was overrun by the Vietcong who blew up the entrance gate.  The Veteran witnessed people injured in the resulting skirmish.  He reported that another time a mortar exploded underneath a truck that was about a building and half up from where he was bunked and the truck blew up.  The Veteran indicated he was drafted into the service and did not want to go; he related that he "was terrified."  

The Veteran indicated that after service he began having bad dreams, currently on the average of two nights a week.  He indicated when he had those dreams, he would often make "weird sounds" as though he was in distress and his wife would wake him.  
The examiner found the Veteran satisfied Criterion A for a diagnosis of PTSD pursuant to the DSM-IV because he experienced events during military service that involved a threat to his physical integrity and posed the threat of death; he witnessed the wounding and killing of fellow soldiers, as well as enemy soldiers.  It was indicated his response was one of both fear and a feeling of horror.  The Veteran indicated that after the first three months, he got over the horror, but he was still scared all the time.  

The examiner found the Veteran also satisfied Criterion B as he had recurrent and intrusive recollections of the events stating that he thought about the things that happened in Vietnam two to three days a week on average.  In addition, he had distressing dreams of the events and distress at exposure to cues that symbolized or resembled an aspect of the traumatic events, to include fear of fireworks and being startled by balloons popping.  

The examiner found that the Veteran did not satisfy Criterion C as he did not avoid talking about Vietnam or being around other veterans and he did not seem to have an inability to recall the events in service.  It was noted the Veteran had friends and numerous interests that kept him active.  In addition, he had a healthy relationship with his wife and children.  

The examiner found the Veteran did satisfy Criterion D having difficulty falling asleep and being disturbed by nightmares several times a week.  In addition, the Veteran frequently lost his temper when driving and had exaggerated startle response to sudden loud noises.  

Criterion E was satisfied because the Veteran had been experiencing his symptoms for more than month.  

Criterion F was not fully satisfied because the combined impairment of the Veteran's symptoms was not felt to be severe or even marked.

Following an interview of the Veteran, the examiner diagnosed anxiety disorder NOS (with features of generalized anxiety disorder and PTSD) (sub-threshold PTSD), depressive disorder NOS, dysthymic disorder and alcohol abuse.  The examiner clarified that the Veteran's anxiety appeared to have elements of both PTSD and generalized anxiety disorder.  He indicated that of the two, at the present time, generalized anxiety features appeared predominant.  In addition, the Veteran was noted to have a "long-term, low-level depression (i.e., dysthymia) that had perhaps become aggravated in the last few years."  

In addressing the effects of the Veteran's psychiatric disorder on his occupational and social functioning, the examiner focused on his sleep being interrupted by nightmares and his chronic irritability and stated they "may well be associated with his experiences in Vietnam."

The Veteran's testimony at his May 2014 hearing before the Board and the statements of his wife and a fellow service member submitted in support of his claim were consistent with what the Veteran told the VA examiner in terms of his symptoms, to include experiencing nightmares, hyper vigilance, irritability and depression.  In addition, his explanations of his experiences in service are consistent throughout the record and conceded by VA.  

Upon review of the lay and medical evidence, the Board finds it reasonable to conclude that it is at least as likely as not that the Veteran's diagnosed psychiatric disability is related to his confirmed in-service stressors as opposed to some other cause or factor.  Notably, the Court of Appeals for Veterans Claims has held that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Here, because there is persuasive evidence that the Veteran's current disability is associated with traumatic in-service events, the Board finds that the preponderance of the evidence is not against the claim.   As such, the benefit of the doubt doctrine applies and must be resolved in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Based on the foregoing, the Board concludes that service connection for an acquired psychiatric disorder is warranted.

ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


